                            Jason W. Estavillo (Bar No. 188093)
                     1      Caitlin M. Phair (Bar No. 306685)
                     2      LAW OFFICES OF JASON ESTAVILLO, PC
                            1330 Broadway, Suite 501
                     3      Oakland, California 94612
                            Telephone: (510) 982-3001
                     4      Facsimile: (510) 982-3002
                     5      Attorneys for Debra Lynn Medford
                     6
                                                                UNITED STATES DISTRICT COURT
                     7
                                                               EASTERN DISTRICT OF CALIFORNIA
                     8
                                                                  (SACRAMENTO COURTHOUSE)
                     9
                  10        DEBRA LYNN MEDFORD,               )                 Case No.: 2:17-cv-01783-MCE-GGE
                  11                                          )
                                         Plaintiffs,          )                 STIPULATION AND ORDER FOR
                  12              vs.                         )                 EXTENSION OF TIME TO FILE AMENDED
                                                              )                 COMPLAINT
                  13        U.S. BANK NATIONAL ASSOCIATION, )
                            AS TRUSTEE FOR CMALT REMIC 2006- )
                  14        0A2, REMIC PASS-THROUGH           )
                            CERTIFICATES, SERIES 2006-A2;     )
                  15        CITIMORTGAGE, INC.; CITICORP
                            MORTGAGE SECURITIES, INC.;        )
                  16        NORTHWEST TRUSTEE SERVICES, INC.; )
                            and DOES 1through 20 inclusive,   )
                  17                                          )
                                         Defendants.          )
                  18                                          )
                                                              )
                  19                                          )
                  20
                  21             IT IS HERE BY STIPULATED by and between Plaintiff, DEBRA LYNN MEDFORD
                  22        (“Plaintiff”) and Defendants U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CMALT
                  23        REMIC        2006-A2,        REMIC        PASS-THROUGH     CERTIFICATES,      SERIES       2006-A2;
                  24        CITIMORTGAGE, INC.; AND CITICORP MORTGAGE SECURITIES, INC. (“Defendants”) as
                  25        follows:
                  26            1. On September 25, 2017, Defendants filed a Motion to Dismiss the Complaint of Plaintiff,
                  27                setting it for hearing on November 30, 2017;
                  28            2. On September 7, 2018, the Court issued the Memorandum and Order setting the deadline for
LAW OFFICES OF JASON
  W. ESTAVILLO, PC
1330 Broadway, Suite 501
    Oakland, CA 94612
Telephone: (510) 982-3001
Facsimile: (510) 982-3002   Medford v. U.S. Bank National Association, et al.                       Stipulation and Order
                                                                                1
                     1              the filing of an Amended Complaint for September 27, 2018.
                     2          3. The parties stipulate that, subject to the Court’s approval, Plaintiff may have a 14-day extension
                     3              to file the Amended Complaint. The new due date for the Amended Complaint will be October
                     4              11, 2018.
                     5        IT IS SO STIPULATED.
                     6      Dated: October 2, 2018                              BRYAN CAVE LEIGHTON PAISNER LLP
                     7                                                  ______
                     8                                                                   /s/Tracy Talbot
                                                                                 Tracy Talbot
                     9                                                           Attorney for U.S. Bank National
                                                                                 Association, as Trustee for CMALT REMIC
                  10                                                             2006-A2, REMIC Pass-Through
                  11                                                             Certificates, Series 2006-A2; Citimortgage,
                                                                                 Inc.; and Citicorp Mortgage, Inc.; and
                  12                                                             Citicorp Mortgage Securities, Inc.

                  13
                  14        Dated: October 2, 2018                              LAW OFFICES OF JASON W. ESTAVILLO, PC

                  15                                                    ______
                                                                                         /s/Jason W. Estavillo
                  16
                                                                                 Jason W. Estavillo
                  17                                                             Caitlin M. Phair
                                                                                 Attorneys for Debra Lynn Medford
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LAW OFFICES OF JASON
  W. ESTAVILLO, PC
1330 Broadway, Suite 501
    Oakland, CA 94612
Telephone: (510) 982-3001
Facsimile: (510) 982-3002   Medford v. U.S. Bank National Association, et al.                              Stipulation and Order
                                                                                    2
                     1                                                          ORDER
                     2
                     3           Pursuant to the stipulation of the Parties, Plaintiff shall have a 14-day extension to file the
                     4      Amended Complaint. The new due date for the Amended Complaint will be October 11, 2018.
                     5           IT IS SO ORDERED.
                     6      Dated: October 2, 2018
                     7
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LAW OFFICES OF JASON
  W. ESTAVILLO, PC
1330 Broadway, Suite 501
    Oakland, CA 94612
Telephone: (510) 982-3001
Facsimile: (510) 982-3002   Medford v. U.S. Bank National Association, et al.                              Stipulation and Order
                                                                                  3
